Title: To John Adams from Roger Sherman, 18 July 1789
From: Sherman, Roger
To: Adams, John



Sir
New York July 18th 1789

I have been honored with your Letters of yesterday and to day, and am much obliged to you for the remarks which they contain—The subject of Government is an important one and necessary to be well understood by the Citizens and especially by the legislators of the United States.—I shall be happy to receive further light on the subject, and to have any errors which I may have entertained corrected.—I find that all writers on Government do not agree in their definition of a Republic—Entick’s Dictionary defines it to be "A Commonwealth without a King" I find you do not agree to the negative part of his definition. What I meant by it, was, A Government by Numbers elected by the people at fixed periods, to make & execute laws agreably to a constitution established by the people; excluding every principle of hereditary power, either of Monarchy or Aristocracy.—But it is not of much importance by what name the government is called, if it be suitably organized, and each branch vested with proper and sufficient powers for its own preservation and the public good—I fully agree with you Sir, that it is optional with the people of a State to vest the powers of government, in one, few, or many, and distribute them as they please.—but the great question is, what constitution of Government would be wisest & best for these United States to adopt? and especially whether it would have been best to have given the Executive a compleat negative in legislation. In Great Britain where the rights of the Nobility are to be Supported as well as those of the Commons a third branch, (that of the Crown) may be necessary in the legislature, to preserve the balance between the other two orders; but what necessity can there be for this in a government wherein there is but one rank of Citizens?—Tis true that in every Society some men have natural and acquired abilities Superior to others, and greater wealth. yet these give them no legal claim to offices in preference to others—but if it should be admitted that they would be the most suitable to be elected it is probable they would be distributed into both branches of the legislature—and their rights as citizens would be the same, as well as their business as legislators—and both would be are liable to return to the common class of private citizens, therefore what ground can there be for competition of Interests? The President is likewise eligible from the Citizens at large, tho’ it may be  presumed that he will be one of the most respectable and Illustrious of them.
The public good is the ultimate end of all the powers of Government—Therefore supposing them all honestly to pursue that end, and to be as wise men as could be found in the Society.—Would it be reasonable or expedient that one man should have power to prevent the passing a law that in the opinion of every member of both houses should be judged necessary for the public good? will not every beneficial effect purpose be attained by the provision made by the constitution? for The President to can arrest the progress of the any Bill until there has been a revision and give his reasons in writing whereby each house will receive all the light that his wisdom can communicate, and if one more than a third of either house is convinced by his reasons the Bill cannot pass. This is paying very great respect to the opinion of one citizen who is subject to like passions and errors infirmities as other men. It is of the greatest importance to have the power of legislation placed right—The Executive has a rule to direct & govern his conduct prescribed by the constitution & laws, and therefore although his powers are great and extensive, yet not unsafe especially if considered in connection with the aid of the Senate.—
I thouht proper to give you these few hints as the grounds of my opinion expressed in the printed observations, and shall be very thankful for any further observations that you may be pleased to favour me with on the subject.
I am Sir with very Great / Respect Your humble Servant
